Citation Nr: 0700846	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection of a back disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disability (claimed as a stomach condition).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to March 
1976.  

This appeal comes before the Board of Veterans Appeals 
(Board) from RO decisions in May 2004 and October 2004.  The 
veteran testified before the Board in May 2006.  A the 
hearing, he also submitted additional evidence, and he waived 
initial RO consideration of that evidence.


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of 
record is against a finding that the veteran's current back 
disability is related to service.  

2.  In a final, unappealed December 1999 decision, the RO 
denied service connection for a gastrointestinal disorder.

3.  Evidence received since December 1999 is new, but it does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The weight of the competent and probative evidence of 
record is against a finding that the veteran's current back 
disability is related to service.  38 U.S.C.A. §§  1110, 
1101, 1112, 1131, 1137, 5108 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Evidence received since the RO's final denial of service 
connection for a gastrointestinal disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.   The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent the veteran a letter in March 2004 and a 
rating decision in May 2004 with respect to the back claim; 
and a letter in May 2004 and a rating decision in October 
2004 with respect to his gastrointestinal disorder claim.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

In addition with respect to the veteran's application to 
reopen his previously denied claim of entitlement to service 
connection of a gastrointestinal disorder, these documents 
have substantially complied with all duties to inform the 
veteran of the evidence needed to substantiate the elements 
required to establish service connection that had been found 
to be insufficient in the prior denials.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board finds that even if there is any defect with regard 
to the timing or content of any notice sent prior to the RO's 
initial adjudications in May 2004 and October 2004 
respectively, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  Indeed, the RO effectively complied 
with all of the required elements under VA's duty to notify 
claimants in the March 2004 and May 2004 letters, prior to 
the May 2004 and October 2004 initial adjudication here.  The 
RO also complied with all of the required elements under VA's 
duty to notify claimants prior to the last adjudication here 
(a December 2004 supplemental statement of the case 
concerning the veteran's back claim and an August 2005 
statement of the case concerning the veteran's 
gastrointestinal disorder claim).  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. 
Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty 
to notify does not extend in perpetuity or impose duty on VA 
to provide notice on receipt of every piece of evidence or 
information).  Thus, VA satisfied its duty to notify the 
appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  In particular, VA has 
obtained all identified VA medical treatment records, private 
treatment records as well as several lay statements submitted 
on behalf of the veteran.  The veteran has testified that he 
was treated after service by various providers, but he has 
also testified that those records are not available for 
various reasons.  VA has also examined the veteran regarding 
his back claim.  The veteran has not referred to any 
additional, unobtained, relevant evidence.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

1.  Service connection for a back disability

The veteran seeks service connection for a back disability.  
Essentially, he contends that low back pain suffered during 
service is the source of his current back disability, 
diagnosed as degenerative joint disease of the lumbar spine.  
The Board acknowledges that this claim was initially treated 
as a request to re-open a previously denied claim of 
entitlement to service connection.  In the November 2004 
statement of the case, the RO determined that new and 
material evidence had been submitted.  The RO reopened the 
claim and then denied it on the merits.  The Board concurs 
with the RO's determination that new and material evidence 
was submitted.  Therefore, given that the claim has 
previously been re-opened by the agency of original 
jurisdiction, the Board is treating the claim of entitlement 
to service connection and the matter of new and material 
evidence as it relates to this claim will be discussed no 
further herein.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records, including records from 
March 1974 and April 1974, show treatment for complaints of 
low back pain attributed by the veteran to a fall and lifting 
heavy boxes.  There are several additional treatments for 
back pain, the last of which was in December 1975 with a 
diagnosis of mechanical low back pain, but without trauma.  

The veteran's January 1976 separation examination indicated a 
finding of recurrent back pain due to a traumatic fall in 
1973, with back pain since then in damp conditions.

A report of medical history completed in October 1979 showed 
no complaints of back pain and no diagnosed back condition.  

In June 2000, the veteran was admitted to the emergency room 
of a non-VA facility after he sustained injuries when a semi-
tractor trailer hit his semi-tractor trailer.  An emergency 
room note indicated that he had "a remote history of a 
previous back strain several years ago when he was in the 
military but he has had no problems subsequent to that."  
(Emphasis added.)  A June 2000 private x-ray report shows a 
diagnosis of lumbar strain and that the veteran had recently 
been injured in a truck accident.  

A letter from C.H, D.C. states that it is his opinion that 
the veteran's current back disability was incurred secondary 
to an in-service injury.  

On VA spine examination in October 2004, the examining VA 
doctor noted an in-service low back injury, but also noted 
that X-rays were negative.  The diagnosis was mild 
degenerative joint disease of the lumbar spine. 

In November 2004, the veteran's claims folder was referred 
back to the examining VA doctor for an etiology opinion.  The 
examining VA doctor noted that the veteran's service 
separation examination reflected a history of recurrent back 
pain secondary to a fall, but without complications or 
sequelae.  The doctor also stated that there was no 
documentation of any treatment for a lower back condition 
after separation from service.  The doctor also noted the 
history of the June 2000 truck accident.  The doctor 
concluded that "this veteran's current mild degenerative 
joint disease of the lumbosacral spine is less likely or not 
at leas as likely as not due to his military service during 
which he complained of lower back pain which resolved with no 
complications or sequelae."    

In this case, the Board must also consider certain other 
legal provisions relating to service connection based on 
presumptions.  Some chronic diseases, including arthritis, 
may be presumed to have been incurred in service if 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing relevant chronic diseases).  However, as 
noted above, there is no evidence of degenerative disc 
disease at the time of the veteran's separation from service.  
Moreover, records from 1979 and treatment received at an air 
force hospital in 1980 do not include treatment for 
degenerative joint disease or a diagnosis of same.  
Therefore, the evidence of record does not indicate that 
arthritis was manifest within one year from the veteran's 
separation from service such that the presumptions concerning 
chronic diseases apply.  

Based on the evidence of record, it is established that the 
veteran suffers from degenerative joint disease of the lumbar 
spine and that he had received treatment for back pain during 
service.  

The matter before the Board then is whether or not the 
competent and probative medical evidence of record indicate 
that a nexus exists between the veteran's current disability 
and back pain noted in service.  There are of record two 
competent medical opinions which discuss the relationship, if 
any, between the veteran's service and his back pain.  These 
opinions include the November 2004 VA etiology opinion and 
the undated opinion of the veteran's chiropractor.  

In evaluating the probative value of competent medical 
evidence:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board places greater weight of probative value on the 
November 2004 etiology opinion than it does on the undated 
chiropractor's opinion.  Specifically, the undated opinion of 
C.H. does not discuss the significance of the veteran's 
August 2000 truck accident.  Further, although C.H. indicated 
that he had reviewed the veteran's service medical records, 
he stated that the veteran's report of a 1973 accident 
included an 8 to 10 foot fall as confirmed by the veteran's 
service medical records.  But a review of the veteran's 
service medical records shows that in September 1974 the 
veteran reported that he had fallen "about a year ago," and 
the March 1974 treatment record also indicated the veteran's 
report of history of a fall.  There was nothing in these 
records to confirm a fall from 8 to 10 feet, as described by 
the veteran to C.H. and as relied upon by C.H. in reaching 
his opinion.  See Boggs v. West, 11 Vet. App. 334 (1998) (VA 
medical opinion was not probative where it was based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence).  

The Board therefore places greater weight of probative value 
on the November 2004 etiology opinion which is against the 
veteran's claim, determining that the veteran's degenerative 
disc disease is a result of the post-service truck accident.  
Specifically, the November 2004 opinion was rendered with the 
benefit of the review of the veteran's entire service record 
(including the 1979 and 1980 post-service records, which 
showed no current back condition), of C.H.'s opinion, and of 
the records of the veteran's post-service truck accident.  As 
such, it appears that only the November 2004 etiology opinion 
was rendered with reference to the entire record.  Moreover, 
as noted above, in determining the probative weight to be 
assigned to these medical opinions, the Board must consider 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri supra; 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In 
contrast to the opinion supplied by C.H., a chiropractor, the 
November 2004 etiology opinion was supplied by a medical 
doctor.  Accordingly, the Board places greater weight of 
probative value on the November 2004 etiology opinion and 
finds that preponderance of the competent and probative 
medical evidence of record is therefore against a finding 
that the veteran's current low back disability is related to 
reports of back pain in service.  

The Board notes that the veteran's current VA treatment 
records include a September 2006 VA physical examination 
report includes a notation in the historical section that the 
veteran initially injured his lumbar region in 1974.  
However, this is not a medical opinion, it is merely a 
restatement of the veteran's self-report of history and is 
not probative.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).

The Board has considered the veteran's contentions that that 
he has suffered from back problems consistently since 
service.  The veteran's brother has also written that he was 
stationed with the veteran when he fell from an aircraft in 
service and that the veteran had continued to be treated for 
back problems after service.  In addition, the veteran's 
employer wrote in May 2006 that the veteran sustained a 
lumbar injury during service.  But the veteran and other 
laypersons lack the competence to ascribe any symptom to a 
medical diagnosis such as degenerative joint disease of the 
lumbar spine or to render an opinion as to medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, the employer's letter sets forth no medical basis 
for the conclusion that any in-service back symptoms are 
related to the current lumbar spine disorder, and it does not 
reflect any consideration of the post-service truck accident.  
And the letter from the veteran's brother likewise neglects 
to mention the highly pertinent fact that the veteran was 
injured in 2000 in a post-service truck accident.  
Additionally, as noted above, the veteran's contentions that 
he consistently suffered from a back condition is not born 
out by the evidence of record noted above, particularly the 
October 1979 report of medical history which denied a history 
of recurrent back pain and a 1980 treatment record which 
listed back pain only as a part of a general musculoskeletal 
malaise incident to the flu.  

In sum, the weight of the credible evidence shows that the 
veteran's current low back disorder is not related to his 
active service.  As the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board must deny the claim.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Application to reopen claim for service connection
for a gastrointestinal disability

In December 1999, the RO denied service connection for a 
gastrointestinal disorder.  The veteran did not appeal this 
decision within one year of notification, and it thus became 
final.  38 U.S.C.A. § 7105.  In June 2004, the veteran sought 
to reopen the claim. 

For claims submitted after August 2001, such as this claim, 
"new and material evidence" means evidence that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see 
38 U.S.C.A. § 5108 (West 2002); see also Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

The Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).   In this case, the Board notes that the RO declined 
to re-open the veteran's claim at the time of the October 
2004 rating decision and then subsequently re-opened it and 
decided the claim on the merits in the August 2005 statement 
of the case.   However, the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board, notwithstanding a decision favorable 
to the claimant that may have been rendered by the RO.  See 
Barnett, supra.   See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  For the reasons set out 
immediately below, the Board has determined that the proper 
issue on appeal is whether new and material evidence has been 
received which is sufficient to reopen the previously denied 
claim.

 If new and material evidence has not been received, the 
analysis ends, and the RO's determinations in the rating 
decisions on appeal are not controlling.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Barnett, 83 F.3d at 1383-84.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The Board must consider the underlying statutes and 
regulations in determining whether new and material evidence 
has been submitted to reopen a claim.

As discussed above, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

At the time of the prior December 1999 rating decision, the 
evidence included the veteran's service medical records, his 
statements regarding his stomach condition, and various post-
service medical records.  

The service medical records reflected that the veteran 
underwent treatment for transitory reports of diarrhea and 
vomiting on several occasions during service, including 
reports of vomiting in November 1975.  Additionally, he was 
referred for treatment for sudden, weight loss with a two 
week history of diarrhea and vomiting in December 1974.  No 
residuals of these complaints injury were noted on a January 
1976 separation examination.  

An October 1979 examination for the purposes of reserve 
enlistment showed no gastrointestinal complaints or 
diagnoses.  

February 1980 treatment at an air force base included reports 
of nausea as part of a flu-like syndrome, but showed no 
underlying gastrointestinal disease.  

In its December 1999 decision, the RO reasoned that the 
evidence of record did not include medical evidence of a 
current disability or objective medical evidence that any 
current gastrointestinal disorder was related to events in 
service.  

Since the RO's December 1999 decision, the evidence added to 
the record includes a VA treatment records and the veteran's 
personal testimony.   

The veteran's statements reprise the same arguments that he 
made in connection with the prior final denial of December 
1999.  In that regard, they are not new.  Further, to the 
extent that the veteran's testimony has been offered to show 
that he suffers from a current gastrointestinal disorder and 
that such disorder is related to his in-service complaints, 
as noted above, lay persons without medical training, such as 
the veteran, are not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  
Laypersons are not competent to offer medical opinions, and 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  "Lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."  
Routen v. Brown, 10 Vet. App. 183, 186, (1997).  Therefore, 
this evidence is not material. 

The veteran's current VA treatment records are new in that 
they were not of record at the time of the RO's prior final 
denial.  These records indicate a diagnosed current 
gastrointestinal condition, specifically, irritable bowel 
syndrome which was included as a diagnosis of a June 2004 VA 
discharge summary.  However, none of the veteran's VA 
treatment records address the issue of a relationship, if 
any, between the veteran's current irritable bowel syndrome 
and gastrointestinal complaints suffered during service.  
Accordingly, the new records do tend to establish current 
disability, which was unestablished at the time of the prior 
final denial.  However, the records do not address the key 
issue of nexus, which was also unestablished at the time of 
the prior final denial.  Therefore, the evidence does not 
raise "a reasonable possibility of substantiating the 
claim," and it is not material.  38 C.F.R. § 3.156 (a).

In sum, the Board concludes that new and material evidence 
has not been received to reopen the claim for service 
connection for a gastrointestinal disorder.  The claim 
therefore is not reopened, and the benefit sought on appeal 
is denied.      


ORDER

Entitlement to service connection for a back disability is 
denied.  

The application to reopen the claim for service connection 
for a gastrointestinal disability is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


